Citation Nr: 0124707	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a cerebrovascular accident 
involving the right lower extremity, weakness, currently 
rated as 20 percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a cerebrovascular accident 
involving the right upper extremity, weakness, currently 
rated as 40 percent disabling.

3.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of regular aid and attendance of 
another person.

4.  Entitlement to SMC on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1975 until 
December 1985 with nine years and two months of prior active 
service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  The veteran's cerebrovascular accident residuals 
involving right lower extremity weakness are manifested by 
increased sensitivity to pinprick, muscular atrophy, 
decreased strength in the right leg, slap gait movement to 
the right foot, and the use of assistive device, which 
equates to a moderately severe disability.

2.  The veteran's cerebrovascular accident residuals 
involving the right upper extremity are manifested by 
weakness that more closely approximates a moderate 
disability.

3.  As a result of service-connected disabilities, the 
veteran requires the regular aid and attendance of another 
person.

4.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for residuals of a 
cerebrovascular accident involving right lower extremity 
weakness have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.124a, and Part 4, 
Diagnostic Code 8520 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)). 

2.  The criteria for a rating in excess of 40 percent for 
residuals of a cerebrovascular accident involving the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.7 and Diagnostic 
Codes 8008, 8510 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)). 

3.  The criteria for an award of SMC based on the veteran's 
need for regular aid and attendance have been met.  38 
U.S.C.A. § 1502(b) (c), 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

4.  The criteria for an award of SMC based on housebound 
status have not been met.  38 U.S.C.A. § 1502(b) (c), 5107 
(West 1991); 38 C.F.R. §§ 3.350, 3.352 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The veteran contends that the symptoms of his service-
connected disabilities warrant increased disability 
evaluations.  He also maintains that he is housebound and 
requires the regular aid and attendance of another person.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) provided to both the veteran and 
his representative, specifically satisfies the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim has been collected for review.  In 
addition, VA has accorded the veteran VA examination in 
relation to his claims.  

The Board notes that the record indicates that the veteran 
applied for benefits from the Social Security Administration 
(SSA).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VA has a duty to assist in 
gathering social security records when put on notice that the 
veteran is receiving social security benefits.  Clarkson v. 
Brown, 4 Vet. App. 565, 567-68 (1993).  However, in light of 
the fact that the most recent SSA records, i.e., those 
collected for a circa 1997 re-evaluation for SSA benefits, 
are not relevant to the VA claims filed in December 1999, the 
Board will proceed with the determination of this issue.  
Although the history of the disabilities must be considered 
for rating purposes, all the issues considered in this appeal 
involve questions of current disability.  There is sufficient 
evidence of record to show the history of the disabilities, 
and the level of disability that was present in 1997 or 
earlier is not otherwise material to the current claims. 

Private medical records relate that in September 1996, the 
veteran was hospitalized for right-sided numbness.  The 
diagnosis was probable lacunar cerebrovascular accident 
(CVA).  In March 1997, service connection was granted for 
CVA.  A 100 percent rating was granted, effective from 
September 1996 and reduced to 10 percent, effective from 
March 1997.  

In February 1997, a private physician indicated that the 
veteran had right-sided hemiparesis with headaches as result 
of his stroke.  Neurological examination revealed right 
hemiparesis with antalgic gait.  There was mild asymmetry in 
sensation.  The left side felt better than the right for cold 
temperature and the opposite for vibratory sensation.  Ankle 
reflexes were absent bilaterally.  He had muscular spasm and 
tightness (with tendency toward flexion contracture in the 
hamstring and elbow).  He also used a cane.

VA neurological examination in May 1997 revealed expressive 
aphagia.  He had weakness in both right and lower 
extremities.  Deep tendon reflexes in the upper extremities 
were decreased, however, they were absent in the lower 
extremities.  Babinski reflexes were absent.  The veteran was 
able to walk with a slight limp.  There was a slight decrease 
in light touch sensation over the lateral aspect of the right 
leg and right foot.  No definite sensory changes could be 
detected.

A March 1997 rating action granted separate disabilities to 
include weakness of the right lower extremity, considered 20 
percent disabling; and weakness of the right upper extremity, 
considered 40 percent disabling, both effective March 1997.  


Right Lower Extremity

There is no Diagnostic Code for right lower extremity 
weakness, consequently, the RO rated the veteran's disability 
analogous to paralysis of the sciatic nerve pursuant to 38 
C.F.R. § 4.20 because the symptomatology of the disorder is 
closely related.  Under Code 8520, a maximum schedular rating 
of 80 percent is awarded for complete paralysis of the 
sciatic nerve.  With complete paralysis, the foot dangles and 
drops, no active movement of muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.  When there is incomplete paralysis, a 60 
percent rating is in order for severe disability with marked 
muscular atrophy.  Moderately severe incomplete paralysis 
warrants a 40 percent evaluation.  Moderate or mild 
incomplete paralysis warrants a 20 percent or a 10 percent 
rating, respectively.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.  It is noted that the veteran is right-handed; thus, 
his right arm is his major upper extremity.

The Board finds that the evidence supports a 40 percent 
rating for the veteran's right lower extremity.  A February 
1998 disability determination report related that the veteran 
used a cane to ambulate.  It was noted that without the cane 
his gait was unstable and he needed an assistive device.  His 
station was ataxic.  He was unable to squat or do heel/toe 
walk.  On neurological examination his right sided motor 
weakness was 4/5 and there was increased sensitivity to 
pinprick.  The reflexes were 0-1/4 in the upper and lower 
extremities.  The Romberg was positive.  Seated leg raising 
was positive on the right. 

Moreover, on VA examination in August 1999, he had an 
unsteady gait.  He had poor coordination with a cane.  It was 
noted that he had to hold on to objects while using his cane.  
His movement was shaky and he banged into objects while 
moving.  He was unable to raise on his toe or heels.  He 
could not tandem walk.  Still further, there was decreased 
strength in the right leg, 3 to 4.  He had slight slap gait 
movement to the right foot.  There was muscle atrophy noted 
in the right leg and arm.  The range of motion of the spine 
was severely limited.  It was further noted that the veteran 
lost his balance bending forward on flexion.  Consequently, 
the Board finds that the veteran's manifestations more 
closely approximate a 40 percent rating under the new 
criteria.  However, the findings do not support a rating 
higher than 40 percent, as there is no evidence of severe 
disability with marked muscular atrophy.  Thus, the 
symptomatology required for a higher rating under Diagnostic 
Code 8520 are absent.

Right Upper Extremity

The veteran's right upper extremity weakness is evaluated 
under Diagnostic Code 8510, Upper radicular group (fifth and 
sixth cervicals).  Under this code a 20 percent evaluation is 
warranted for mild incomplete paralysis of the upper 
radicular nerves of the major extremity.  A 40 percent rating 
requires moderate incomplete paralysis, and where there is 
severe incomplete paralysis, a 50 percent evaluation will be 
awarded.  If there is complete paralysis, where all shoulder 
and elbow movements are lost or severely affected, but the 
hand and wrist movements are not affected, a 70 percent 
evaluation will be assigned.  38 C.F.R. § 4.124a, Diagnostic 
Code 8510.

After a thorough review of the evidence of record, the Board 
concludes that the 40 percent disability rating currently 
assigned to the veteran's service-right (major) upper 
extremity is appropriate and that a higher disability 
evaluation is not supported by the record.  The Board 
realizes that the record shows that the veteran's disability 
includes decreased strength in the right arm and problems 
with control and coordination of the fingers in the right 
hand.  The February 1998 disability determination report 
relates that the veteran's right sided motor weakness was 4/5 
and there was increased sensitivity to pinprick.  The 
reflexes were 0-1/4 in the upper extremities.  The grip was 
12-12 kilograms (kg) on the right and 44-40 kg on the left.  
He had difficulty with fine and gross manipulation, 
especially with the right upper extremity.  It was hard for 
him to button his clothes and to open doors. 

Further, on VA examination in August 1999, strength in the 
upper right extremity was 3.  He had spastic movement in the 
right arm.  He had limited motion of the right arm and was 
unable to raise it past 40 degrees during extension/abduction 
activities.  The right hand grip was poor.  There was muscle 
atrophy noted in the right arm.  In the right hand, he had 
poor coordination, opposition of thumb with fingers, and 
grip.  

Notwithstanding the reported muscle atrophy, overall strength 
in the arms has remained good.  Manifestations principally 
involve the hand, with decreased control and weakness of the 
hand muscles.  According to the most recent evidence, the 
veteran has poor right hand coordination.  While the Board 
acknowledges that the veteran has significant manifestations 
associated with his right upper extremity, this 
symptomatology is adequately compensated by the evaluation of 
40 percent disabling under Diagnostic Code 8510.  Thus, the 
Board finds the preponderance of the evidence to be 
unfavorable, and the claim for an increased evaluation is 
denied with regard to weakness in the right upper (major) 
extremity.

Aid and Attendance

Increased compensation is payable to veterans who, as a 
result of service-connected disability, are so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).

The following criteria are accorded consideration in 
determining such need:

	(1) the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable;

	(2) the frequent need of adjustment of any special 
prosthetic or orthopedic appliances, which by reason, of the 
particular disability cannot be done without aid;

	(3) the inability of the veteran to feed himself through 
loss of coordination of his upper extremities or through 
extreme weakness;

	(4) the inability of the veteran to attend to the wants 
of nature; or

	(5) the presence of incapacity, either physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a).

The veteran's service connected disabilities include weakness 
of the right upper extremity, considered 40 percent 
disabling; weakness of the right lower extremity, now 
considered 40 percent disabling; expressive aphasia, 
considered 20 percent disabling; noninsulin dependent 
diabetes mellitus, considered 20 percent disabling; chronic 
pulmonary restrictive disease, considered 10 percent 
disabling; hypertension, considered 10 percent disabling; 
and, chronic prostatitis with history of epididymitis, 
considered 10 percent disabling.  His noncompensable service 
connected disabilities are hiatal hernia, status post 
dilatation for urethral stricture, and tension headaches.  

In the present case, the Board finds that the evidence 
supports the veteran's claim for SMC based on the need for 
regular aid and attendance.  As noted above, private and VA 
examination show manifestations that include right 
hemiparesis, expressive aphasia, absent ankle reflexes, 
weakness in both lower extremities, decreased deep tendon 
reflexes in the upper extremities, absent deep tendon 
reflexes in the lower extremities, absent Babinski reflexes, 
ataxic station, shaky movement, spastic movement in the right 
arm, poor right hand grip, slight slap gait movement to the 
right foot, muscle atrophy in the right leg and arm, poor 
coordination with opposition of thumb with fingers, poor 
coordination with a cane, and unstable gait.  

As noted above, the February 1998 disability determination 
medical report related that on neurological examination he 
had difficulty with fine and gross manipulation, especially 
with the right upper extremity.  It was hard for him to 
button his clothes and to open doors.  On psychological 
examination, it was noted that the veteran had a marked 
decline in cognitive functioning with significant impairment 
of speech, memory and cognition.  Significantly, the 
psychologist commented that the veteran was incapable of 
functioning independently.  

Further, the veteran's private physician noted in May 1999 
that the veteran was unable to dress, bathe, go to the 
bathroom, eat or walk in or out of his home unassisted. 

In addition, the veteran's spouse at the June 2001 
videoconference indicates that she has to assist the veteran 
in dressing, and that she also has to bathe him, and help him 
with his medications.  While the veteran's spouse seems to 
indicate that the veteran's symptoms fluctuate, it is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable decision may be 
made.  Rather, the particular personal functions that the 
veteran is unable to perform are to be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the veteran is 
so helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352(a).  In Turco 
v. Brown, 9 Vet. App. 222 (1996) the Court held that in order 
to be awarded special monthly pension on the basis of the 
need for aid and attendance, the record must show at least 
one of the enumerated factors in § 3.352(a). Turco, supra, at 
224.

Under the circumstances here presented, the Board is 
persuaded that the veteran has an actual need for the regular 
aid and attendance of another person, due to his service-
connected disabilities.  The evidence, at a minimum, gives 
rise to a reasonable doubt on the question.  38 C.F.R. § 4.3.  
SMC based on the need for regular aid and attendance is 
therefore granted.

Housebound

In pertinent part, special monthly compensation provided by 
38 U.S.C.A. § 1114(s) is payable where the veteran has a 
single service-connected disability rated as 100 percent and 
(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. 38 C.F.R. § 
3.350(i) (2001).

In this case, the veteran does not have a single service-
connected disability rated as 100 percent.  Thus, he does not 
meet the threshold requirement for consideration of special 
monthly compensation under this section.


ORDER

Entitlement to a 40 percent disability evaluation for 
residuals of a cerebrovascular accident involving the right 
lower extremity is granted, subject to the law and 
regulations governing the award of monetary benefits. 

Entitlement to the assignment of a higher disability 
evaluation for residuals of a cerebrovascular accident 
involving right upper extremity weakness is denied.

SMC based on the need for regular aid and attendance is 
granted, subject to the law and regulations governing the 
award of monetary benefits.

Entitlement to SMC on account of being housebound is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



